If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                            COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     September 10, 2020
               Plaintiff-Appellee,

v                                                                    No. 347828
                                                                     Monroe Circuit Court
CHRISTOPHER JAMES HEMWALL,                                           LC No. 18-244493-FC

               Defendant-Appellant.


Before: JANSEN, P.J., and K.F. KELLY and CAMERON, JJ.

PER CURIAM.

       Defendant, Christopher James Hemwall, was convicted by a jury of three counts of first-
degree criminal sexual conduct (“CSC-I”), MCL 750.520b(1)(a), and three counts of second-
degree criminal sexual conduct (“CSC-II”), MCL 750.520c(1)(a). The trial court sentenced
Hemwall to 210 to 480 months’ imprisonment for the CSC-I convictions and to 86 to 180 months’
imprisonment for the CSC-II convictions. We affirm.

                                       I. BACKGROUND

        This case arises out of allegations that Hemwall sexually abused his twin half-sisters, EH
and KH, when they were between the ages of four and six years old. EH and KH disclosed the
abuse to law enforcement in 2017 when they were 15 years old, and Hemwall was charged with
four counts of CSC-I and three counts of CSC-II. As part of his defense, Hemwall sought to call
Matthew Rosenberg as an expert witness at trial. Rosenberg’s proposed testimony included the
importance of using proper interviewing techniques, the characteristics of typical sexual offenders,
and the typical characteristics of sexually abused children. Hemwall asserted that Rosenberg’s
testimony was necessary to help the jury understand: (1) that law enforcement failed to employ
proper interviewing protocols during the 2017 interviews of EH and KH, (2) his claim that delayed
disclosure of abuse was uncommon, and (3) his assertion that sexual offenders exhibit certain
behaviors that Hemwall did not possess. The prosecutor moved to preclude Rosenberg from
testifying at trial under MRE 702. After hearing oral argument, the trial court granted the motion
in limine and precluded Rosenberg from testifying.




                                                -1-
         At trial, Detective Michael Peterson, a Detective Sergeant for the Michigan State Police,
testified that he interviewed EH and KH using forensic interview protocols and that he initiated an
investigation after the interviews. EH and KH testified in detail about the sexual abuse, and aspects
of their testimony was corroborated by other members of their family. Hemwall testified in his
own defense and denied that he had ever sexually abused EH or KH. Several other witnesses also
testified for the defense, indicating that they had never observed any conduct that would indicate
that EH or KH were afraid of Hemwall. Hemwall was convicted of three counts of CSC-I and
three counts of CSC-II and was acquitted of one count of CSC-I. Hemwall was sentenced as
described above. This appeal followed.

                                           II. ANALYSIS

         Hemwall argues that the trial court abused its discretion when it granted the prosecutor’s
motion in limine and that he was denied the opportunity to present a complete defense as a result
of the trial court precluding Rosenberg from testifying at trial.

               A. EXCLUSION OF ROSENBERG’S PROPOSED TESTIMONY

        We review a trial court’s decision whether to admit expert witness testimony for an abuse
of discretion. People v Matuszak, 263 Mich. App. 42, 47; 687 NW2d 342 (2004). “The trial court
abuses its discretion when its decision is outside the range of principled outcomes.” People v King,
297 Mich. App. 465, 472; 824 NW2d 258 (2012). “[D]ecisions regarding the admission of evidence
frequently involve preliminary questions of law, e.g., whether a rule of evidence or statute
precludes admissibility of the evidence. This Court reviews questions of law de novo.” People v
Lukity, 460 Mich. 484, 488; 596 NW2d 607 (1999).

        A trial court evaluating the admissibility of proposed expert testimony under MRE 702
“must ensure that the testimony (1) will assist the trier of fact to understand a fact in issue, (2) is
provided by an expert qualified in the relevant field of knowledge, and (3) is based on reliable
data, principles, and methodologies that are applied reliably to the facts of the case.” People v
Kowalski, 492 Mich. 106, 120; 821 NW2d 14 (2012). “However, to be admissible under MRE
702, the testimony must first be determined to be legally relevant.” People v Peterson, 450 Mich.
349, 363; 537 NW2d 857, amended 450 Mich. 1212 (1995).

                           1. BEHAVIOR OF SEXUAL OFFENDERS

      Hemwall first argues that Rosenberg should have been permitted to testify regarding
whether Hemwall possessed characteristics consistent with those of a sexually abusive individual.
We conclude that Hemwall has waived any claim of error in this regard.

        A waiver is “the intentional relinquishment or abandonment of a known right.” People v
Kowalski, 489 Mich. 488, 503; 803 NW2d 200 (2011) (citation and quotation marks omitted).
“One who waives his rights under a rule may not then seek appellate review of a claimed
deprivation of those rights, for his waiver has extinguished any error.” Id. (citation and quotation
marks omitted). “A stipulation constitutes a waiver of any alleged error, so there is no error for us
to review.” People v Eisen, 296 Mich. App. 326, 328-329; 820 NW2d 229 (2012).




                                                 -2-
       During the hearing regarding the prosecutor’s motion in limine, the following exchange
occurred:

                 The Prosecutor: With regard to the expert’s opinions as to [Mr. Hemwall’s]
       lack of typical sex offender characteristics, it’s my understanding that for
       the . . . reasons identified under People v Dobek, [274 Mich. App. 58; 732 NW2d
       546 (2007)1], the parties agree that the expert will not—will not testify regarding
       the sex offender characteristics of [Mr. Hemwall].

               Defense Counsel: And that’s correct, your Honor.

        By defense counsel affirmatively agreeing that Rosenberg’s proposed testimony regarding
whether Hemwall possessed characteristics consistent with those of a sexually abusive individual
was inadmissible at trial, any claim of error in that regard was waived. See id. Thus, Hemwall is
not entitled to relief in relation to this argument.

                                2. BEHAVIOR OF THE VICTIMS

       Next, Hemwall argues that the trial court abused its discretion when it excluded
Rosenberg’s proposed testimony that it is uncommon for sexual abuse victims to delay in reporting
abuse because the testimony would have assisted the trier of fact in understanding a fact in issue.
We disagree.

       In People v Musser, 494 Mich. 337, 349; 835 NW2d 319 (2013), our Supreme Court
explained:

       Because it is the province of the jury to determine whether a particular witness
       spoke the truth or fabricated a cock-and-bull story, it is improper for a witness or
       an expert to comment or provide an opinion on the credibility of another person
       while testifying at trial. Such comments have no probative value, because they do
       nothing to assist the jury in assessing witness credibility in its fact-finding mission
       and in determining the ultimate issue of guilt or innocence. [Citation and quotation
       marks omitted.]

        In this case, Hemwall acknowledges on appeal that he offered the proposed evidence in
order to establish that “delayed reporting is not common” and that the victims’ failure to report the
abuse until 2017 was therefore not consistent with the behavior of sexually abused children. Thus,
Hemwall admittedly sought to admit Rosenberg’s testimony in order to challenge the veracity of


1
  In Dobek, 274 Mich. App. at 92, the trial court precluded the defendant from introducing expert
testimony that the defendant “did not exhibit characteristics or fit the profile of a typical sex
offender as determined by psychological testing and interviews.” The Dobek Court upheld the
trial court’s evidentiary ruling, in part, based on its finding that the expert’s testimony came
“dangerously close to constituting testimony that [the] defendant [was] not a sex offender,
testimony vouching for [the] defendant’s veracity, and testimony that [the] defendant [was] not
guilty.” Id. at 100.


                                                -3-
the victims’ allegations. Because it is the role of the jury—not expert witnesses—to determine
whether a victim’s allegations are credible, the trial court did not abuse its discretion by precluding
such testimony. See id.

                            3. FORENSIC INTERVIEW PROTOCOLS

       Next, Hemwall argues that the trial court abused its discretion when it excluded
Rosenberg’s testimony regarding Detective Peterson’s compliance with forensic interview
protocols when he interviewed the victims. We agree.

        When determining whether to admit expert testimony under MRE 702, “the threshold
inquiry—whether the proposed expert testimony will ‘assist the trier of fact to understand the
evidence or to determine a fact in issue’—is . . . not satisfied if the proffered testimony is not
relevant or does not involve a matter that is beyond the common understanding of the average
juror.” Kowalski, 492 Mich. at 121. To determine whether expert testimony is required for a juror
to understand a fact in issue, this Court applies “common sense to determine whether an untrained
layman could determine intelligently and to the best possible degree the issue involved without the
aid of experts.” People v Ackerman, 257 Mich. App. 434, 445; 669 NW2d 818 (2003).

       Under the Michigan Child Protection Law, MCL 722.621 et seq., which encompasses child
sexual abuse, “law enforcement officials” are required to “conduct investigations in compliance
with the protocols adopted and implemented as required by subsection (6).” MCL 722.628(4).
Subsection (6) of MCL 722.628 provides:

              In each county, the prosecuting attorney and the department shall adopt and
       implement standard child abuse and child neglect investigation and interview
       protocols using as a model the protocols developed by the governor’s task force on
       children’s justice . . . .

         Thus, in a CSC case involving a child victim, law enforcement officials must conduct their
investigations in compliance with the forensic interview protocols adopted and implemented
within their counties. We conclude that untrained layman lack direct knowledge of or experience
with forensic interview protocols and how improper interviewing techniques could taint the
accuracy of allegations put forth by alleged child sexual assault victims. Indeed, forensic interview
protocols are generally a topic of expert testimony in CSC trials involving child victims because
compliance with the protocols bear on the accuracy, validity, and potential tainting of CSC
allegations. See e.g., People v Trakhtenberg, 493 Mich. 38, 54-55; 826 NW2d 136 (2012) (holding
that, in a CSC case turning solely on credibility, a reasonable attorney would have consulted with
an expert on such matters as forensic interviewing protocols in order to develop a defense).
Therefore, we conclude that Rosenberg’s expert testimony regarding proper forensic interview
protocols was relevant and would have “assist[ed] the trier of fact to understand the evidence or to
determine a fact in issue.” See MRE 702.

         Nonetheless, because we cannot conclude that the error resulted in a miscarriage of justice,
Hemwall is not entitled to a new trial. See MCL 769.26. See also Lukity, 460 Mich. at 495-496.
At trial, Detective Peterson did not testify about the specific statements made by the victims during
their interviews, and the jury did not evaluate the interviews because the tapes and transcripts were


                                                 -4-
not admitted into evidence. Rather, Detective Peterson testified that, based on the victims’
allegations, he initiated an investigation against Hemwall. At trial, EH testified that she was
sexually abused by Hemwall “around ten” times. EH provided specific details of five separate
instances of sexual abuse while Hemwall was living in the family home. EH also testified that
Hemwall attempted to sexually abuse her in 2014 when she was visiting him in Maryland. KH
testified that Hemwall sexually abused her on a single occasion, and she explained the details of
the abuse.

         The victims’ testimony was corroborated by other members of their family. The victims’
mother testified that EH did not like to be touched when she was a child. The victims’ mother also
testified that Hemwall appeared to single out EH and KH by buying them gifts and by arranging
for EH to come to visit him when he lived in Maryland. The victims’ father testified about a time
when Hemwall had made a comment “out of left field” that the victims were going to be “f*****
up anyway.” The victims’ father thought the comment was odd because they were discussing the
amputation of Hemwall’s leg—not the victims—when Hemwall made the comment. In the days
before EH disclosed the sexual abuse, several members of the family were watching a news report
regarding sexual assault on television. The victims’ mother heard Hemwall ask EH, “do you
remember when you used to come into my room all the time[?]” The victims’ father recalled that,
on several occasions, Hemwall made unprovoked comments about EH and KH coming into his
room when they were younger. Moreover, the victims’ older sister recalled several occasions in
which Hemwall escorted the victims to his bedroom when they were young children. After this
occurred, Hemwall would tell other family members that the victims came into his room on their
own.

        Therefore, even if Rosenberg’s proposed testimony regarding forensic interview protocols
could have undermined Detective Peterson’s testimony regarding the victims’ reported sexual
abuse, the outcome of trial would not have been different. The victims testified regarding specific
and graphic details of the instances of sexual abuse, and the victims’ family corroborated several
aspects of the victims’ testimony. The jury was able to assess the victims’ credibility, and the
victims’ credibility and memories were repeatedly tested by defense counsel on cross-examination.
The inconsistencies in the victims’ statements were also highlighted in defense counsel’s closing
argument. Furthermore, although Detective Peterson was not cross-examined regarding his
compliance with specific aspects of forensic interview protocols, defense counsel challenged
Detective Peterson’s credibility by questioning him regarding his potential biases throughout the
investigation and was successful in impeaching him. Defense counsel also questioned Detective
Peterson about his failure to interview certain witnesses and elicited testimony that false
allegations occur in sexual assault cases. Nonetheless, the jury apparently found the testimony of
the victims, the victims’ family members, and Detective Peterson to be credible given that it
convicted Hemwall of all but one count of CSC-I despite Hemwall’s denial of any instances of
sexual abuse. Thus, despite the improper exclusion of Rosenberg’s proposed testimony, Hemwall
is not entitled to the relief he seeks.




                                               -5-
                       B. RIGHT TO PRESENT A COMPLETE DEFENSE

        “To preserve an issue for appellate review, a party must object below and specify the same
ground for objection that it argues on appeal.” People v Bosca, 310 Mich. App. 1, 46; 871 NW2d
307 (2015), application for leave to appeal held in abeyance 911 NW2d 465 (2018). In the trial
court, Hemwall failed to assert that he was denied his constitutional right to present a defense.
Therefore, this issue is unpreserved, and we apply the plain-error rule, which requires that “1) error
must have occurred, 2) the error was plain, i.e., clear or obvious, 3) and the plain error affected
substantial rights.” People v Carines, 460 Mich. 750, 763; 597 NW2d 130 (1999). An error has
affected a defendant’s substantial rights when there is “a showing of prejudice, i.e., that the error
affected the outcome of the lower court proceedings.” Id. A defendant bears the burden of
persuasion with respect to prejudice. Id.

        “[T]he Constitution guarantees criminal defendants ‘a meaningful opportunity to present a
complete defense.’ ” Crane v Kentucky, 476 U.S. 683, 690; 106 S. Ct. 2142; 90 L. Ed. 2d 636 (1986)
(citation omitted). The right to present a complete defense includes the right to call witnesses
whose testimony is relevant and material to the defense. People v Yost, 278 Mich. App. 341, 379;
749 NW2d 753 (2008). However, a defendant’s right to present a complete defense “is not
unlimited and is subject to reasonable restrictions.” King, 297 Mich. App. at 473. A defendant’s
“right to present a complete defense may, in appropriate cases, bow to accommodate other
legitimate interests in the criminal trial process.” Id. (citation and quotation marks omitted).
“Thus, an accused must still comply with established rules of procedure and evidence designed to
assure both fairness and reliability in the ascertainment of guilt and innocence.” Id. at 474 (citation
and quotation marks omitted).

         As previously discussed, Hemwall waived any claim of error concerning the exclusion of
Rosenberg’s proposed testimony regarding the typical behavior of sexual offenders. Additionally,
the trial court did not abuse its discretion by excluding Rosenberg’s proposed testimony regarding
the typical behavior of sexual abuse victims. Indeed, such evidence has “no probative value,
because [it does] nothing to assist the jury in assessing witness credibility in its fact-finding
mission and in determining the ultimate issue of guilt or innocence.” See Musser, 494 Mich. at
349. Consequently, because the rules of evidence precluded the admission of such evidence, no
constitutional error occurred in that regard.

         However, as previously discussed, the trial court abused its discretion when it excluded
Rosenberg’s proposed testimony regarding Detective Peterson’s compliance with forensic
interview protocols. Thus, the trial court committed an error, and the error was plain. However,
the plain error did not affect Hemwall’s substantial rights because it did not affect the outcome of
the trial. As previously discussed, even if Hemwall had the opportunity to present Rosenberg’s
proposed testimony regarding forensic interview protocols, thereby undermining Detective
Peterson’s testimony regarding the victims’ reported sexual abuse, the outcome of the trial would
not have differed. At trial, the victims testified regarding specific and graphic details of the
instances of sexual abuse, and the victims’ family members corroborated several aspects of the
victims’ testimony. Furthermore, although Detective Peterson was not cross-examined regarding
his compliance with specific aspects of forensic interview protocols, defense counsel challenged
Detective Peterson’s credibility by questioning him regarding his potential biases throughout his
investigation. The jury found this evidence to be credible when it found that Hemwall sexually


                                                 -6-
abused EH and KH despite his testimony denying any instances of sexual abuse. Therefore,
because Hemwall has failed to show plain error affecting his substantial rights, he is not entitled
to relief. See Carines, 460 Mich. at 763.

       Affirmed.

                                                            /s/ Kathleen Jansen
                                                            /s/ Kirsten Frank Kelly
                                                            /s/ Thomas C. Cameron




                                               -7-